Name: Commission Decision of 17 December 1980 approving a programme of the Federal Republic of Germany for the milk and milk products sector in the Land Bavaria, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D133680/1336/EEC: Commission Decision of 17 December 1980 approving a programme of the Federal Republic of Germany for the milk and milk products sector in the Land Bavaria, pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 384 , 31/12/1980 P. 0001 - 0002++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME OF THE FEDERAL REPUBLIC OF GERMANY FOR THE MILK AND MILK PRODUCTS SECTOR IN THE LAND BAVARIA , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1336/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 7 MAY 1980 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME FOR THE MILK AND MILK PRODUCTS SECTOR IN THE LAND BAVARIA ; WHEREAS THIS PROGRAMME RELATES TO THE RATIONALIZATION AND MODERNIZATION OF MARKETING AND PROCESSING FACILITIES FOR MILK AND MILK PRODUCTS OTHER THAN BUTTER , MILK POWDER , PROCESSED CHEESE AND CONDENSED MILK WITH THE AIMS OF ACHIEVING A BETTER BALANCE OF SUPPLY AND DEMAND ( NOTABLY BY GREATER DIVERSIFICATION ) , STABILIZING MILK PRODUCTION AND IMPROVING PRODUCERS' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CAN BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY FOR RECTIFYING THE STRUCTURAL SURPLUSES IN THE MILK SECTOR ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT EXTEND EITHER TO PROJECTS FOR INCREASING PRODUCTION CAPACITY OF UHT MILK OR FOR INCREASING CHEESE MANUFACTURING CAPACITY , HAVING THE EFFECT OF INCREASING THE PRESENT MILK PROCESSING CAPACITY , OR WHICH CONCERN THE TYPES OF CHEESE FOR WHICH THERE IS ALREADY OVER-CAPACITY AND WHOSE MARKET OUTLETS ARE NOT GUARANTEED ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 THEREOF CAN BE ACHIEVED IN RESPECT OF THE SECTOR CONCERNED ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE SAID REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROGRAMME FOR THE MILK AND MILK PRODUCTS SECTOR IN THE LAND BAVARIA , SUBMITTED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 7 MAY 1980 , IS HEREBY APPROVED . 2 . APPROVAL OF THE PROGRAMME DOES NOT EXTEND TO PROJECTS FOR INCREASING PRODUCTION CAPACITY OF UHT MILK OR FOR INCREASING THE CHEESE MANUFACTURING CAPACITY , HAVING THE EFFECT OF INCREASING THE PRESENT MILK PROCESSING CAPACITY , OR WHICH CONCERN THE TYPES OF CHEESE FOR WHICH THERE IS ALREADY OVER-CAPACITY AND WHOSE MARKET OUTLETS ARE NOT GUARANTEED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .